Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 8-9, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simmons (US20090306820) in view of Kandasamy (US20130248165).
Regarding claims 1 and 16, Simmons teaches a vending machine refrigeration module (Figure 1B, 102, Figure 2A, 528, ¶77), comprising:
a compressor and a condenser operatively coupled to one another (Figure 2D, 528A, 528K); and
a controller configured to use a working temperature value obtained from a temperature sensor (Figure 2C, 506).
Simmons does not disclose the particular control described in claim 1.
However, Kandasamy discloses automatically adjusting compressor and condenser fan speed based on the working temperature value from a temperature sensor (¶33) which provides increased flexibility in the temperature control of the environment (¶14).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the controller of Simmons to have such automatic control based on the sensed working temperature in order to provide more efficient and flexible control of internal vending machine/product temperature.
Regarding claim 16, Simmons as modified meets the conditions of the claimed method because (1) a refrigeration unit of a vending machine is assembled and it has a controller and (2) the controller is configured to perform the claimed method per the rejection of claim 1.
Regarding claim 2, Simmons as modified teaches all of the limitations of claim 1, wherein
the controller is configured to use the working temperature value to automatically adjust a fan speed of the evaporator (¶33 of Kandasamy).
Regarding claim 3, Simmons as modified teaches all of the limitations of claim 2, wherein the controller is configured to:
use the working temperature value to determine a difference to another value (¶33 of Kandasamy); mand
adjust the motor speed of the compressor, the fan speed of the condenser, and the fan speed of the evaporator based on the difference (¶33 of Kandasamy).
Regarding claim 5, Simmons teaches a vending machine (Figure 1B, 102, Figure 2A, 528, ¶77), comprising:
a refrigeration module having a compressor, a condenser, an evaporator, a controller, and a temperature sensor operatively coupled to one another (Figure 2D, 528A, 528K, 528N, Figure 2C, 506);
the controller respectively electrically connecting with the compressor, the evaporator, the condenser, and the temperature sensor (Figure 2C and 2D),
the temperature sensor configured to feed back a detected value to the controller (Figure 2C, 506).
Simmons does not disclose the particular control described in claim 5.
However, Kandasamy discloses automatically adjusting compressor, evaporator and condenser fan speed according to the value from a temperature sensor and a set temperature value (¶33) which provides increased flexibility in the temperature control of the environment (¶14).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the controller of Simmons to have such automatic control based on the sensed working temperature in order to provide more efficient and flexible control of internal vending machine/product temperature.
Regarding claim 6, Simmons as modified teaches all of the limitations of claim 5, wherein
the controller is configured to adjust a motor of the compressor, a fan of the evaporator, and a fan of the condenser to start operation after determining that a difference between a temperature value detected by the 
Regarding claim 8, Simmons as modified teaches all of the limitations of claim 5, wherein
the compressor is an AC variable frequency compressor (¶33-34 of Kandasamy).
Regarding claim 9, Simmons as modified teaches all of the limitations of claim 5, wherein
the compressor is an inverter compressor (Figure 2, 245, ¶19 of Kandasamy).
Regarding claims 14-15, Simmons as modified teaches all of the limitations of claim 1.
Simmons as modified does not teach the particulars of claims 14-15.
However, the Examiner takes Official Notice that it is old and well known in the art to utilize thermocouples or thermistors for measuring temperature because they provide reliable and cost effective temperature measurement solutions.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize either a thermistor or thermocouple for the temperature sensor in Simmons as modified in order to provide a reliable and cost effective temperature sensing solution.
Claims 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simmons (US20090306820) in view of Kandasamy (US20130248165), further in view of Sugimoto (GB2528215).
Regarding claim 4, Simmons as modified teaches all of the limitations of claim 3.
Simmons as modified does not teach the particular control operation of claim 4.
However, Sugimoto teaches wherein in a condition where the difference is below a predetermined amount, the controller is configured to stop the compressor and the fan speed of the condenser and run the fan of the evaporator (Figure 3, ¶25) which saves power (¶25) and increases safety (¶22).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to implement such a control policy in Simmons as hereto modified in order to increase safety and save power.
Regarding claim 7, Simmons as modified teaches all of the limitations of claim 5, but does not teach the control scheme of claim 7.
However, Sugimoto teaches wherein in a condition where the difference is zero (Figure 3, t1), the controller is configured to stop the compressor and the fan speed of the condenser and run the fan of the evaporator (Figure 3d, ¶25, the evaporator 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to implement such a control policy in Simmons as hereto modified in order to increase safety and save power.
Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simmons (US20090306820) in view of Kandasamy (US20130248165), further in view of Goel (US20170356668), further in view of Malwitz (US20160178266).
Regarding claim 10, Simmons as modified teaches all of the limitations of claim 5, but does not disclose the linear relationship of claim 10.
However, Goel discloses varying compressor speed linearly to ensure efficient operation (Figure 4A, ¶37) and Malwitz varying fan speed linearly to provide efficient operation (¶28, Figure 8).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to vary the compressor speed, condenser fan speed, and evaporator fan speed of Simmons as modified in a linear fashion in order to ensure efficient operation and to avoid damaging motor components and large changes in current pull.
Regarding claim 13, Simmons as modified teaches all of the limitations of claim 10, but does not disclose the particulars of claim 13.
However, Simmons as modified already recognizes the general conditions of the claim, where evaporator fan speed is variably altered (¶33 of Kandasamy). Therefore, evaporator fan speed in Simmons as modified is recognized as a result effective variable. In the instant case, the variable of evaporator fan speed is recognized as achieving the recognized result of altering cooling capacity and power usage (¶33 of Kandasamy). Therefore, because it is the desire of artisans to optimize result effective variables and their outcomes, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize an evaporator fan speed adjustment from 10% to 100% in order to optimize the cooling and power consumption of the system.
Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simmons (US20090306820) in view of Kandasamy (US20130248165), further in view of Goel (US20170356668), further in view of Malwitz (US20160178266) further in view of Sugimoto (GB2528215).
Regarding claims 11-12
However, Sugimoto teaches wherein the controller is configured to run the compressor and the condenser fan speed between 0% to 100% (Figure 3, ¶25) which saves power (¶25) and increases safety (¶22).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to implement such a control policy in Simmons as hereto modified in order to increase safety and save power.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHYLER S SANKS whose telephone number is (571)272-6125.  The examiner can normally be reached on 06:30-15:30 Central Time, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCHYLER S SANKS/Examiner, Art Unit 3763